Exhibit 10.5

EXECUTION COPY

SENIOR CREDIT AGREEMENT

This SENIOR CREDIT AGREEMENT dated as of December 7, 2011 (as amended,
supplemented or modified, this “Agreement”) is between STREAMLINE HEALTH, INC.,
an Ohio corporation (“Borrower”) and FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”).

WHEREAS, pursuant to a Second Amended and Restated Revolving Note dated
April 13, 2011 (the “Prior Note”), Lender has agreed to provide Borrower a
revolving credit facility and Borrower has agreed to repay the loans made
thereunder;

WHEREAS, Borrower has requested that Lender continue to provide certain credit
facilities and other extensions of credit; and

WHEREAS, subject to the terms and conditions hereof, Lender is willing to
provide such credit facilities and other extensions of credit.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender hereby agree as follow:

1. Credit Facilities.

1.1 Revolving Facility.

(a) Revolving Loan. Subject to the terms and conditions hereof, Lender agrees to
make loans (the “Revolving Credit Loans”) to Borrower at Borrower’s request from
time to time during the term of this Agreement in an aggregate amount
outstanding at any time for all Revolving Credit Loans not exceeding the
following (as further adjusted pursuant to this Section 1.1(a), the “Maximum
Amount”): the lesser of (i) the Lender’s Revolving Commitment and (ii) the
Formula Amount. Lender may create and maintain additional reserves with respect
to the Maximum Amount from time to time based on such credit and collateral
considerations as Lender may deem appropriate in the reasonable good faith
judgment of the Lender. Borrower may borrow, prepay (in whole or in part), and
reborrow Revolving Credit Loans; provided that the principal amount of all
Revolving Credit Loans outstanding at any one time will not exceed the Maximum
Amount. If the amount of Revolving Credit Loans outstanding at any time exceeds
the Maximum Amount, Borrower will immediately pay the amount of such excess to
Lender in cash. In the event Borrower fails to pay such excess, Lender may, in
its discretion, setoff such amount against any Borrower’s accounts at Lender.
The Revolving Credit Loans will be evidenced by the Third Amended and Restated
Revolving Note of Borrower of even date herewith and all amendments, extensions
and renewals thereto and restatements and replacements thereof (“Revolving
Credit Note”). The proceeds of the Revolving Credit Loans will be used after the
Closing Date for working capital and other general business purposes; provided,
however, the Borrower may not use the proceeds of the Revolving Credit Loans to
repay the Subordinated Indebtedness.



--------------------------------------------------------------------------------

(b) Advances. The Borrower shall give the Lender notice (which shall be
irrevocable) of each request for the making of a Loan no later than 10:00 a.m.
(Eastern time) on the Business Day on which such Loan is to be made. Each such
notice shall be in form satisfactory to the Lender and shall specify (i) the
requested date of the making of such Loan which shall be a Business Day and
(ii) the amount, which shall be an amount in integral multiples of $25,000.
Unless otherwise requested by Borrower, all Revolving Credit Loans will be
advanced by a credit to an account of the Borrower maintained with Lender in the
amount of the applicable Revolving Credit Loan.

(c) Expiration. The commitment to make Revolving Credit Loans will expire and
all Revolving Credit Loans together with all accrued and unpaid interest thereon
and the accrued portion of the fee referred to in Section 1.3(b) will be due and
payable on October 1, 2013 (the “Termination Date”)

1.2 Interest.

(a) Except as otherwise provided herein, the Loans shall bear interest from the
date of the first advance until paid at an annual floating rate of interest
equal to the Adjusted LIBO Rate in effect from time to time plus the Applicable
Margin. The Borrower will pay to Lender any loss, cost or expense incurred in
connection with the failure of any Loan to be made as requested by Borrower. If,
because of the introduction of or any change in, or because of any judicial,
administrative, or other governmental interpretation of, in each case occurring
after the date hereof, any law or regulation, there shall be any increase in the
cost to Lender of making, funding, maintaining, or allocating capital to any
advance bearing interest at the Adjusted LIBO Rate, including a change in
Reserve Percentage, then Borrower shall, from time to time upon demand by
Lender, pay to Lender additional amounts sufficient to compensate Lender for
such increased cost. If, because of the introduction of or any change in, or
because of any judicial, administrative, or other governmental interpretation
of, any law or regulation, it becomes unlawful for Lender to make, fund, or
maintain any Loan at the Adjusted LIBO Rate, then (i) Lender shall notify
Borrower in writing that Lender is no longer able to maintain the interest rate
at an Adjusted LIBO Rate and (ii) the interest rate for such Loan shall
automatically be converted to the Base Rate. Thereafter, the Loans shall bear
interest at the Base Rate until such time as the situation described herein is
no longer in effect. If Lender determines (which determination shall be
conclusive and binding upon Borrower, absent manifest error) (A) that dollar
deposits are not generally available at such time in the London Interbank Market
for deposits in dollars, (B) that the rate at which such deposits are being
offered will not adequately and fairly reflect the cost to Lender of maintaining
an Adjusted LIBO Rate for the Loan due to circumstances affecting the London
Interbank Market generally, (C) that reasonable means do not exist for
ascertaining an Adjusted LIBO Rate, or (D) that an Adjusted LIBO Rate would be
in excess of the maximum interest rate which Borrower may by law pay, then, in
any such event, Lender shall so notify Borrower and all portions of the advances
bearing interest at an Adjusted LIBOR Rate that are so affected shall, as of the
date of such notification, bear interest at the Base Rate until such time as the
situations described herein are no longer in effect. The interest rate charged
hereunder with respect to any Loan bearing interest based on the Adjusted LIBO
Rate or at the Base Rate will change automatically upon each change in the LIBO
Rate or the Prime Rate, as applicable, and Lender shall not be required to
notify Borrower of any such change.



--------------------------------------------------------------------------------

(b) Accrued and unpaid interest on the Revolving Credit Loans shall be due and
payable monthly commencing January 1, 2012 and continuing on the first (1st) day
of each calendar month thereafter during the term hereof. All interest accrued
on the Prior Note will be due and payable on January 1, 2012.

(c) Interest will be calculated based on a 360-day year and charged for the
actual number of days elapsed. Any Obligation not paid when due, whether by
acceleration or otherwise, will bear interest (computed and adjusted in the same
manner, and with the same effect, as interest hereon prior to maturity) payable
on demand, at a rate per annum equal to the Default Rate, until paid, and
whether before or after the entry of judgment hereon.

1.3 Additional Terms Applicable to Loans.

(a) Closing Fee. Upon execution and delivery of this Agreement, Borrower shall
pay to Lender a fully earned closing fee of Ten Thousand Dollars ($10,000).

(b) Unused Fee. Borrower will pay to Lender a fee payable quarterly in arrears
on the last Business Day of each February, May, August and November, commencing
on February 29, 2012 in an amount equal to 0.60% per annum of the average daily
Undrawn Amount.

(c) Payment of Fees. All fees, once paid, shall not be refundable in whole or in
part.

(d) Payments Time and Place. All payments of principal and interest made by
Borrower shall be made no later than Noon (Eastern Time), on the Business Day
such payments are due. All amounts paid after such time will be credited on the
following date. All payments to be made by Borrower will be made without setoff,
deduction, offset, recoupment or counterclaim in immediately available funds and
in the lawful currency of the United States of America. If any amount is due on
a day which is not a Business Day, such amount shall be due on the immediately
succeeding Business Day with additional interest payable for such extension
period.

1.4 Additional Costs.

(a) Taxes, Reserve Requirements, etc. In the event that any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect and whether or not presently applicable to Lender, or any interpretation
or administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Lender with any
guideline, request or directive of any such authority (whether or not having the
force of law), will: (a) affect the basis of taxation of payments to Lender of
any amounts payable by Borrower under this Agreement (other than taxes imposed
on the overall net income of Lender, by the jurisdiction, or by any political
subdivision or taxing authority of any such jurisdiction, in which Lender has
its principal office), (b) impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by Lender, (c) impose any other condition
with respect to this Agreement, any Note executed in connection with this
Agreement or any of the other Loan Documents, and the result of any of the
foregoing is to increase the cost of making, funding or maintaining any such
Note or to reduce the amount of any sum receivable by Lender thereon, or impose
on Lender any documentary, stamp or similar tax arising out of or relating to
the execution and delivery of this Agreement or any other Loan Document, then
Borrower will pay to Lender from time to time, upon request by Lender,
additional amounts sufficient to compensate Lender for such increased cost or
reduced sum receivable.



--------------------------------------------------------------------------------

(b) Capital Adequacy. If either: (a) the introduction of, or any change in, or
in the interpretation of, any United States or foreign law, rule or regulation
or (b) compliance with any directive, guidelines or request from any central
bank or other United States or foreign governmental authority (whether or not
having the force of law) promulgated, made, or that becomes effective (in whole
or in part) after the date hereof affects or would affect the amount of capital
required or expected to be maintained by Lender or any corporation directly or
indirectly owning or controlling Lender and Lender determines that such
introduction, change or compliance has or would have the effect of reducing the
rate of return on Lender capital or on the capital of such owning or controlling
corporation as a consequence of its obligations hereunder or under any Note or
any commitment to lend thereunder to a level below that which Lender or such
owning or controlling corporation could have achieved but for such introduction,
change or compliance (after taking into account Lender’s policies or the
policies of such owning or controlling corporation, as the case may be,
regarding capital adequacy) by an amount deemed by Lender (in its sole
discretion) to be material, then, from time to time, Borrower will pay to Lender
such additional amount or amounts as will compensate Lender for such reduction.

(c) Certificate of Lender. A certificate of Lender setting forth such amount or
amounts as will be necessary to compensate Lender as specified above and the
basis therefor will be delivered to Borrower and will be conclusive absent
manifest error. Borrower will pay Lender the amount shown as due on any such
certificate within ten (10) Business Days following demand. Failure on the part
of Lender to deliver any such certificate will not constitute a waiver of
Lender’s rights to demand compensation for any particular period or any future
period. The protection of this Section will be available to Lender regardless of
any possible contention of invalidity or inapplicability of the law, rule or
regulation, that results in the claim for compensation under this Section.

1.5 Automated Payments. Payments due from the Borrower shall be initiated by
Lender in accordance with the terms of this Agreement and the Note from
Borrower’s account through BillPayer 2000®. Borrower hereby authorizes Lender to
initiate such payments from the account specified on Schedule 1.5 hereto or any
other account maintained by the Borrower at the Lender. Borrower acknowledges
and agrees that use of BillPayer 2000® shall be governed by the BillPayer 2000®
Terms and Conditions, a copy of which Borrower acknowledges receipt. Borrower
further acknowledges and agrees to maintain payments hereunder through BillPayer
2000® throughout the term of this Agreement. Each payment hereunder shall be
applied first to advanced costs, charges and fees, then to accrued interest,
then to principal and then to any other Obligation which is due and payable.

1.6 Waiver. The Lender hereby waives any Default or Event of Default (a) arising
under Section 9(a) of the Prior Note to the extent (but only to the extent) that
such Section 9(a) would be violated by the incurrence of the Subordinated
Indebtedness and (b) arising under Section 9(b) of the Prior Note to the extent
(but only to the extent) that such Section 9(b) would be violated by the
consummation of the Acquisition in accordance with the Acquisition Documents.



--------------------------------------------------------------------------------

2. Collateral. The Collateral for the repayment of the Obligations will be that
granted pursuant to the Security Documents.

3. Representations and Warranties. To induce Lender to enter into this Agreement
and to make the advances herein contemplated, Borrower hereby represents and
warrants as follows, on the Closing Date (both before and after giving effect to
the Acquisition) and on the date that each Loan is made:

3.1 Organization. Each Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, is duly qualified in
all jurisdictions where required by the conduct of its business or ownership of
its assets, except where the failure to so qualify would not have a Material
Adverse Effect and has the power and authority to own and operate its assets and
to conduct its business as is now done.

3.2 Latest Financials. The Current Financial Statements as delivered to Lender
are true, complete and accurate in all material respects and fairly present
Borrower’s financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of its operations for the
periods specified therein. The financial statements included in the Current
Financial Statements have been prepared in accordance with GAAP (except as
disclosed therein and, except, with respect to unaudited financial statements,
for the absence of footnotes, and subject to normal year end adjustments)
applied consistently with preceding periods.

3.3 Recent Adverse Changes. Since December 31, 2010, no Company has suffered any
Material Adverse Effect and no Company has knowledge of any event or condition
which could reasonably be expected to have a Material Adverse Effect.

3.4 Recent Actions. Other than the transactions contemplated by the Acquisition
Documents and the Loan Documents, since December 31, 2010, each Company’s
business has been conducted in the ordinary course and no Company has:
(a) incurred any obligations or liabilities, whether accrued, absolute,
contingent or otherwise, other than liabilities incurred and obligations under
contracts entered into in the ordinary course of business and other than
liabilities to Lender, (b) discharged or satisfied any lien or encumbrance or
paid any obligations, absolute or contingent, other than current liabilities, in
the ordinary course of business, (c) mortgaged, pledged or subjected to lien or
any other encumbrance any of its assets, tangible or intangible (other than
Permitted Liens), or cancelled any debts or claims except in the ordinary course
of business, or (d) made any loans or otherwise conducted its business other
than in the ordinary course.

3.5 Title. Except as set forth on Schedule 3.5, each Company has good and valid
title to its assets reflected on the most recent balance sheet included in the
Current Financial Statements, free and clear from all liens and encumbrances of
any kind, except for the Permitted Liens.

3.6 Litigation. Except as set forth on Schedule 3.6, there are no suits or
proceedings pending or to the knowledge of any Company threatened against or
affecting any Company, and no proceedings before any governmental agency or
authority are pending or threatened against any Company.



--------------------------------------------------------------------------------

3.7 Business. No Company is a party to or subject to any agreement or
restriction that may have a Material Adverse Effect on such Company. Each
Company has all licenses, permits, government authorizations, franchises,
patents, trademarks, copyrights and other rights (collectively, the “Rights”)
necessary to conduct its business, and all are in full force and effect and are
not in known conflict with the rights of others except where the failure to have
such Rights could not reasonably be expected to have a Material Adverse Effect.

3.8 Laws and Taxes. Each Company is in compliance with all laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon such Company by any law or by any governmental
authority, court or agency except where non-compliance would not have a Material
Adverse Effect. To the knowledge of the Borrower, each Company has filed all
required tax returns and reports that are now required to be filed by it in
connection with any federal, state and local tax, duty or charge levied,
assessed or imposed upon such Company or its assets, including unemployment,
social security, and real estate taxes. To the knowledge of the Borrower, each
Company has paid all taxes which are now past due and payable other than any
taxes which are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP. No taxing
authority has asserted or assessed any additional tax liabilities against a
Company which are past due, and no Company has filed for any extension of time
for the payment of any tax or the filing of any tax return or report.

3.9 Authority. Each Company has full power and authority to execute, deliver and
perform its obligations under the Loan Documents to which it is a party,
including entering into the transactions provided for in this Agreement and
granting the Liens contemplated by the Loan Documents. The Loan Documents to be
executed by each Company, when executed and delivered by such Company, will
constitute the legal, valid and binding obligations of such Company enforceable
in accordance with their respective terms except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws in effect from time to time affecting the rights of creditors
generally and except as such enforceability may be subject to general principles
of equity.

3.10 Other Defaults. There does not now exist and, after giving effect to the
transactions contemplated hereby, there will not exist, any default or violation
by any Company of or under any of the terms, conditions or obligations of:
(a) such Company’s Articles or Certificate of Incorporation, Certificate of
Formation, by-laws, code of regulations, operating agreement or similar
constitutional documents; (b) any indenture, mortgage, deed of trust, franchise,
permit, contract, agreement, or other instrument to which such Company is a
party or by which such Company is bound; or (c) any law, regulation, ruling,
order, injunction, decree, condition or other requirement applicable to or
imposed upon such Company by any law or by any governmental authority, court or
agency which, in the case of clause (b) or (c) could reasonably be expected to
have a Material Adverse Effect.

3.11 Ownership of Borrower and Subsidiaries. Parent owns all of the issued and
outstanding Capital Stock of the Borrower. Except as listed on Schedule 3.11,
none of Parent, Borrower or any of their respective Subsidiaries has other
Subsidiaries or is a party to any partnership agreement or joint venture
agreement. Neither the Borrower nor any of its Subsidiaries has any outstanding
options, warrants or contracts to issue additional membership interests or other
equity interests of any kind except as set forth on Schedule 3.11.



--------------------------------------------------------------------------------

3.12 ERISA. No “employee welfare benefit” or “employee pension benefit” plans
(as defined in Section 3(1) and 3(2), respectively, of ERISA) established or
maintained by any Company or its ERISA Affiliates (collectively, the “Plans”),
or to which any Company or an ERISA Affiliate contributes, had an accumulated
funding deficiency (as such term is defined in Section 302 of ERISA) as of the
last day of the most recent fiscal year of such Plan ended prior to the date
hereof, and no liability to the Pension Benefit Guaranty Corporation has been,
or is expected by such person to be, incurred with respect to any such Plan. As
to each Plan which is a defined benefit plan within the meaning of Section 3(35)
of ERISA, the value of the assets thereof as of the last day of the most recent
Plan fiscal year, as determined by such Plan’s independent actuaries, exceeds
the present value, as determined by such actuaries, as of such date of the
benefits under such Plan. None of the Plans is a multi-employer plan within the
meaning of Section 3(37) of ERISA, and each Company and its ERISA Affiliates
have not terminated or withdrawn from or are aware of any withdrawal liability
(as defined in Section 4201 of ERISA) assessed against any Company or its ERISA
Affiliates with respect to, any defined benefit plan or multi-employer plan in
which employees of any such person have participated. The Plans have been
administered in compliance with their terms and with all filing, reporting,
disclosure and other requirements of ERISA, in each case, in all material
respects. Each Plan (together with its related funding instrument) which is an
employee pension benefit plan is, or upon establishment by any Company, will
satisfy the qualification requirements under Section 401 of the Internal Revenue
Code 1986 (the “Code”) and the regulations issued thereunder in all material
respects, and each such Plan (and its related funding instrument) have been or,
upon establishment by any Company, will have been the subject of a favorable
determination letter issued by the Internal Revenue Service holding that such
Plan and funding instrument are so qualified or a favorable opinion letter
issued by the Internal Revenue Service if the Plan is operated pursuant to a
prototype document. No Company or any of its ERISA Affiliates or any of their
respective employees or directors, or any Plan fiduciary of any of the Plans,
has engaged in any transaction, including the execution and delivery of this
Agreement and the Loan Documents, in violation of Section 406(a) or (b) of ERISA
or any “prohibited transaction” (as defined in Section 4975(c)(1) of the Code)
for which no exemption exists under Section 408(b) of ERISA or Section 4975(d)
of the Code or for which no administrative exemption has been granted under
Section 408(a) of ERISA, and no “reportable event” (as defined in Section 4043
of ERISA and the government regulations issued thereunder) has occurred in
connection with any Plan. No matter is pending relating to any Plan before any
court or governmental agency.

3.13 Regulation U. No part of the proceeds of any Loan will be used to purchase
or carry any margin stock (as such term is defined in Regulation U of the Board
of Governors of the Federal Reserve System).

3.14 Real Property. Schedule 3.14 sets forth a true and complete list of all
real property owned, leased or otherwise occupied by each Company (the
“Property”) and the interest of such Company in such Property. In the case of
leased property, the name and address of the landlord or lessor is set forth on
Schedule 3.14.



--------------------------------------------------------------------------------

3.15 Environmental Matters.

(a) Each Property and the activities or operations of each Company on the
Property are in compliance in all material respects with all applicable federal,
state and local, statutes, laws, regulations, ordinances, policies and orders
relating to regulation of the environment, health or safety, or contamination or
cleanup of the environment (collectively “Environmental Laws”).

(b) Each Company has obtained all material approvals, permits, licenses,
certificates, or satisfactory clearances from all governmental authorities
required under Environmental Laws with respect to the Property and any
activities or operations at the Property.

(c) To the knowledge of each Company, there have not been and are not now any
solid waste, hazardous waste, hazardous or toxic substances, pollutants,
contaminants, or petroleum (collectively, “Hazardous Substances”) in, on, under
or about the Property in violation of Environmental Laws. The use which each
Company makes and intends to make of the Property will not result in the deposit
or other release of any Hazardous Substances in violation of Environmental Laws.

(d) There have been no complaints, citations, claims, notices, information
requests, orders or directives on environmental grounds or under Environmental
Laws (collectively “Environmental Claims”) made or delivered to, pending or
served on any Company or of which any Company is aware or should be aware
(i) issued by any governmental department or agency having jurisdiction over the
Property or the activities or operations at the Property, or (ii) issued or
claimed by any third party relating to the Property or the activities or
operations at the Property.

(e) To the knowledge of each Company, no asbestos-containing materials are
installed, used, or incorporated into the Property, and no asbestos-containing
materials have been disposed of on the Property.

(f) To the knowledge of each Company, no polychlorinated biphenyls (“PCBs”) are
located at, on or in the Property in the form of electrical equipment or
devices, including, transformers, capacitors, fluorescent light fixtures with
ballasts, cooling oils or any other device or form.

(g) Each Company has provided Lender with copies of all environmental reports,
audits and studies prepared within the last five years known to such Company and
accessible to such Company, whether in such Company’s possession or otherwise,
regarding the Property.

3.16 Indebtedness. Schedule 3.16 sets forth a true and correct list of all
Indebtedness of each Company outstanding on the Closing Date both before and
after giving effect to the Acquisition and the other transactions contemplated
hereby.

3.17 Labor Matters. There are no material strikes or other material labor
disputes against any Company pending or, to its knowledge, threatened. The hours
worked and payment made to each Company’s employees in all material respects
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters. All payments due



--------------------------------------------------------------------------------

from each Company, or for which any claim may be made against such Company, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on its books. No Company is party to or
bound by any collective bargaining agreement and no union represents or purports
to represent all or any portion of the employees of any Company.

3.18 Solvency. After giving effect to the Acquisition and the making of each
Loan, the Borrower (on a consolidated basis with each of its Subsidiaries) is
Solvent.

3.19 Accuracy of Reports. All written information which has been furnished to
Lender including, without limitation, the Perfection Certificate, was complete,
accurate and correct in all material respects when furnished, and all
information which may be furnished to Lender in the future, including any
subsequent Perfection Certificate, will be complete, accurate and correct in all
material respects when furnished. No written information, report, financial
statement (other than projections), certificate, exhibit or schedule furnished
by or on behalf of any Company delivered in connection with the negotiation of
the Loan Documents or delivered pursuant to any requirement of the Loan
Documents contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein not misleading and all
projections provided by Borrower or any other Company are based on good faith
estimates and assumptions believed by Borrower to be reasonable as of the date
thereof.

3.20 Acquisition. The Borrower has delivered to Lender complete and correct
copies of the Acquisition Agreement and each of the other documents and
agreements executed in connection therewith (collectively, the “Acquisition
Documents”), including all schedules and exhibits thereto. The Acquisition
Documents set forth the entire agreement and understanding of the Borrower and
the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby. Borrower has the power, and has taken all necessary
action (including, any necessary member or comparable owner action) to authorize
it, to execute, deliver and perform in accordance with their respective terms
the Acquisition Documents to which it is a party. Each of the Acquisition
Documents has been duly executed and delivered by Borrower and, to Borrower’s
knowledge, each of the other parties thereto and is a legal, valid and binding
obligation of Borrower and to Borrower’s knowledge, such other parties,
enforceable against Borrower and to Borrower’s knowledge, such other parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally. The execution, delivery and
performance of the Acquisition Documents in accordance with their respective
terms does not and will not require any governmental approval or any other
consent or approval, other than governmental approvals and other consents and
approvals that have been obtained. All conditions precedent to the Acquisition
pursuant to the Acquisition Agreement have been fulfilled in all material
respects and, as of the Closing Date, the Acquisition Agreement has not been
amended or otherwise modified and there has been no breach by the Borrower or,
to Borrower’s knowledge, any other party thereto, of any term or condition of
the Acquisition Documents. Upon consummation of the transactions contemplated by
the Acquisition Documents to be consummated at the closing thereunder, the
Borrower shall acquire good and legal title to the assets being transferred
pursuant to the Acquisition Agreement



--------------------------------------------------------------------------------

4. Affirmative Covenants. From the date of execution of this Agreement until all
Obligations to Lender have been fully paid and the Lender’s Revolving Commitment
has expired or been terminated, Borrower shall and shall cause each other
Company to:

4.1 Books, Records and Access to the Collateral. Maintain proper books of
account and other records and enter therein complete and accurate entries and
records of all of its transactions. The Borrower shall and shall cause each
other Company to, upon reasonable notice and during normal business hours,
(a) give Lender reasonable access, to the Collateral for the purposes of
examining the Collateral and verifying its existence, (b) make available to
Lender for examination copies of any reports, statements or returns which such
Company may make to or file with any governmental department, bureau or agency,
federal or state; provided that Lender shall be deemed to have received all
publicly available documents filed by Parent with the Securities and Exchange
Commission without the need to separately provide such documents to Lender and
(c) be available to Lender, or cause its officers, members, managers, or general
partners, as applicable, to be available from time to time upon reasonable
notice and during normal business hours to discuss the status of the Loan, its
business and any statements, records or documents furnished or made available to
Lender in connection with this Agreement.

4.2 Monthly Statements. Furnish to Lender within thirty (30) days after the end
of each calendar month, commencing with the month ending November 30, 2011,
internally prepared financial statements with respect to such calendar month,
which financial statements will: (a) be certified as true and correct by the
president or chief financial officer of the Borrower, (b) include a balance
sheet as of the end of such period, profit and loss and surplus statements for
such period and a statement of cash flows for such period, and (c) be on a
consolidated basis for Parent, Borrower and its Subsidiaries.

4.3 Annual Statements. Furnish to Lender within one hundred and twenty
(120) days after the end of each fiscal year of Parent, Borrower and its
Subsidiaries commencing with the fiscal year ending January 31, 2012, audited
financial statements of Parent, Borrower and its Subsidiaries which will
(a) include a balance sheet as of the end of such year, profit and loss and
surplus statements and a statement of cash flows for such year, (b) be on a
consolidated basis for Parent, Borrower and its Subsidiaries, and (c) contain
the unqualified opinion (which shall not include any statement as to
“going-concern”) of an independent certified public accountant acceptable to
Lender and its examination will have been made in accordance with generally
accepted auditing standards and such opinion will contain a report reasonably
satisfactory to Lender of any inconsistency in the application of GAAP with the
preceding years’ statements, if any.

4.4 Quarterly Compliance Statement. Furnish to Lender with the financial
statements referred to in Section 4.2 for the periods ending on each
January 31, April 30, July 31 and October 31, commencing with the period ending
January 31, 2012, a Compliance Statement in the form of Exhibit A attached
hereto, with respect to such calendar quarter, as applicable, which will be in
reasonable detail satisfactory to Lender.

4.5 Borrowing Base Certificates. Furnish to Lender a Borrowing Base Certificate
in form of Exhibit B attached hereto, setting forth the calculation of the
Formula Amount, within thirty (30) days after the end of each calendar month,
commencing with the month ending November 30, 2011.



--------------------------------------------------------------------------------

4.6 Monthly Accounts Receivable and Payable Agings Report. Furnish to Lender
within thirty (30) days after the end of each calendar month Borrower’s Accounts
Receivable Agings Report and Accounts Payable Agings Report in form reasonably
acceptable to Lender, commencing with the month ending November 30, 2011.

4.7 Projections; Perfection Certificate. Furnish to Lender not later than
forty-five (45) days after the end of each fiscal year, projected balance sheets
and income statements for the Borrower and its Subsidiaries on a consolidated
basis for the subsequent fiscal year together with a narrative business plan
relating thereto. Simultaneously with the delivery of the financial statements
described in Section 4.3, the Borrower shall, and shall cause each of the other
Credit Parties to, deliver a Perfection Certificate updated to reflect all
changes in the information set forth therein as of the date of such financial
statements.

4.8 Minimum Availability. The Borrower shall maintain Availability equal to or
in excess of Minimum Availability at all times.

4.9 Taxes. Pay when due all taxes, assessments and other governmental charges
imposed upon it or its assets, franchises, business, income or profits before
any penalty or interest accrues thereon, and all claims (including claims for
labor, services, materials and supplies) for sums which by law if left unpaid
would give rise to a Lien upon any of its assets, provided that (unless any item
or property would be lost, forfeited or materially damaged as a result thereof)
no such charge or claim need be paid if it is being diligently contested in good
faith, and if there is established an adequate reserve or other appropriate
provision required by GAAP.

4.10 Operations. Continue its business operations in substantially the same
manner as at present, except where such operations are rendered impossible by a
fire, strike or other events beyond its control; keep its real and personal
properties in good operating condition and repair ordinary wear and tear
excepted; make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto and comply with the provisions of all leases
to which each Company is party or under which each Company occupies or holds
real or personal property so as to prevent any loss or forfeiture thereof or
thereunder.

4.11 Licenses. Maintain in full force and effect all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the conduct of
its business except where the failure to maintain the foregoing could not
reasonably be expected to have a Material Adverse Effect.

4.12 Insurance. At its own cost, obtain and maintain insurance against (a) loss,
destruction or damage to its properties and business of the kinds and in the
amounts customarily insured against by companies engaged in the same or similar
business as the applicable Company in similar geographic areas and, in any
event, sufficient in Lender’s reasonable judgment to adequately protect Lender’s
interest in the Collateral, and (b) insurance against public liability and third
party property damage of the kinds and in the amounts customarily insured
against by businesses



--------------------------------------------------------------------------------

engaged in the same or similar business as the applicable Company in similar
geographic areas. All such policies will (i) be issued by financially sound and
reputable insurers, (ii) name Lender as an additional insured with respect to
liability insurance and, where applicable, as loss payee under a Lender loss
payable endorsement reasonably satisfactory to Lender, and (iii) will provide
for thirty (30) days written notice to Lender before such policy is altered or
canceled, except for ten (10) days notice of cancellation for non-payment. All
of the insurance policies required hereby will be evidenced by one or more
Certificates of Insurance delivered to Lender by Borrower on the Closing Date
and at such other times as Lender may reasonably request from time to time.

4.13 Compliance with Laws. Except where non-compliance could not be reasonably
expected to have a Material Adverse Effect, comply with all federal, state and
local laws, regulations and orders applicable to each Company or its assets,
including all Environmental Laws, and will promptly, and in any event within
five Business Days, notify Lender of any violation of any law, regulation or
order where such violation could reasonably be expected to have a material
adverse effect on the condition of any Company financial or otherwise.

4.14 Environmental Violations.

(a) In the event that any Hazardous Substances are released (as that term is
defined under Environmental Laws) at or from the Property, or are otherwise
found to be in, on, under, about or migrating to or from the Property in
violation of Environmental Laws or in excess of cleanup levels established under
Environmental Laws, promptly, and in any event with five Business Days of any
Company gaining knowledge of such release or other presence, notify Lender in
writing and will promptly commence such action as may be appropriate or required
by any Company with respect to such conditions, including, but not limited to,
investigation, removal and cleanup thereof, and deposit with Lender cash
collateral, letter of credit, bond or other assurance of performance in form,
substance and amount reasonably acceptable to Lender to cover the cost of such
action. Upon written request, Borrower will provide Lender with updates on the
status of each Company’s actions to resolve or otherwise address such
conditions, until such time as such conditions are fully resolved to the
satisfaction of Lender, as determined by Lender in the exercise of its
reasonable discretion.

(b) In the event any Company receives notice of an Environmental Claim from any
governmental agency or other third party alleging a violation of or liability
under Environmental Laws with respect to the Property or such Company’s
activities or operations at the Property, promptly, and any event within five
Business Days, notify Lender in writing and will commence such action as may be
appropriate or required with respect to such Environmental Claim. Upon request,
Borrower will provide Lender with updates on the status of each Company’s
actions to resolve or otherwise address such Environmental Claim, until such
claim has been fully resolved to the satisfaction of Lender, as determined by
Lender in the exercise of its reasonable discretion.

4.15 Acquisition of Assets. Other than any property subject to a Lien described
in clause (e) of the definition of Permitted Lien, not acquire any assets, real
or personal, unless such assets are automatically covered by the existing
Security Documents or within ten days of such acquisition, the applicable Credit
Party delivers to Lender a mortgage, pledge or security agreement to encumber
such asset in favor of Lender.



--------------------------------------------------------------------------------

4.16 Accounts. Maintain all deposit accounts at Lender, and maintain Lender as
the sole bank of account of Parent, Borrower and their Subsidiaries; provided,
however, that for a period of not more than sixty (60) days after the Closing
Date, Acquisition Sub. may maintain a deposit account with Ameris Bank so long
as any amounts credited to such account in excess of $50,000 are promptly and,
in any event, within one Business Day transferred to an account of a Company
maintained with Lender.

4.17 ERISA Compliance. Comply in all material respects with the applicable
provisions of ERISA and furnish to Lender: (i) as soon as possible, and in any
event within 30 days after any officer, member, manager, or general partner, as
applicable, of any Company or any ERISA Affiliate knows or has reason to know
that any Reportable Event has occurred that alone or together with any other
Reportable Event could reasonably be expected to result in liability of any
Company to the PBGC in an aggregate amount exceeding $25,000, a statement of a
financial officer setting forth details as to such Reportable Event and the
action that such Company proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event, if any, given to the PBGC,
(ii) promptly after receipt thereof, a copy of any notice any Company or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Code Section 414) or to appoint a trustee to administer any such
Plan, (iii) within 10 days after the due date for filing with the PBGC pursuant
to Section 412(n) of the Code of a notice of failure to make a required
installment or other payment with respect to a Plan, a statement of its
financial officer setting forth details as to such failure and the action that
such Company proposes to take with respect thereto together with a copy of any
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by any Company or any ERISA Affiliate from the sponsor of
a Multiemployer Plan, a copy of each notice received by any Company or any ERISA
Affiliate concerning (A) the imposition of Withdrawal Liability in an amount
exceeding $25,000, or (B) a determination that a Multiemployer Plan is, or is
expected to be, terminated or in reorganization, both within the meaning of
Title IV of ERISA, and which, in each case, is expected to result in an increase
in annual contributions of any Company or an ERISA Affiliate to such
Multiemployer Plan in an amount exceeding $25,000.

4.18 Certain Notices. Notify Lender in writing within three Business Days after
any Company has knowledge of (a) the occurrence of any Default or Event of
Default, (b) the commencement of any litigation, investigation or proceeding
which may exist at any time between any Company and any Person, including,
without limitation, any governmental agency or authority, other than collection
actions in the ordinary course to collect Accounts owed to a Company in amounts
with respect to any single customer not to exceed $25,000 and, in the aggregate
at anytime, not exceeding $100,000, and (c) any development that is reasonably
expected to have a Material Adverse Effect.

4.19 Business Opportunities. Not divert any of its material business or
opportunities to any other business entity in which any Company or its
Affiliates may hold a direct or indirect interest.



--------------------------------------------------------------------------------

5. Negative Covenants. From the date of execution of this Agreement until all
Obligations to Lender have been fully paid and the Lender’s Revolving Commitment
has expired or been terminated, Borrower shall not, and shall not permit any
other Company to:

5.1 Debt. Incur, or permit to exist, any Indebtedness other than: (a) the Loans
and any subsequent Indebtedness to Lender; (b) the Subordinated Indebtedness,
(c) so long as the Seller Subordination Agreement is in full force and effect,
the Seller Indebtedness, (d) open account obligations incurred in the ordinary
course of business having maturities of less than 90 days, (e) equipment leases
and Indebtedness related to “purchase money security interest” purchases not to
exceed $100,000 outstanding at any time which, if secured, are secured solely by
the asset financed with such Indebtedness, (f) Indebtedness arising under leases
of the Property and (g) subject to Section 5.9, Indebtedness consisting of
intercompany loans and advances made by and among the Credit Parties, provided
that each such Credit Party shall have executed and delivered to each other
Credit Party, on the Closing Date, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by such Credit Party to each other Credit Party which Intercompany
Notes shall be in form and substance reasonably satisfactory to Lender and shall
be pledged and delivered to Lender pursuant to Security Agreement as additional
collateral security for the Obligations.

5.2 Liens. Incur, create, assume, become or be liable in any way, or suffer to
exist any Lien on any of its assets, now or hereafter owned, other than
Permitted Liens.

5.3 Minimum Adjusted EBITDA. Permit Adjusted EBITDA as of the end of any fiscal
quarter to be less than the amount set forth below opposite such fiscal quarter
calculated quarterly on a trailing four (4) quarter basis (except as otherwise
provided in the definition of Adjusted EBITDA):

 

September 30,

Four Quarters Ending

     Amount  

January 31, 2012 and each April 30, July 31, October 31, and January 31
thereafter

     $ 3,500,000   

5.4 Fixed Charge Coverage Ratio. Permit its Fixed Charge Coverage Ratio for the
fiscal quarter ending January 31, 2012 and each April 30, July 31, October 31,
and January 31 thereafter to be less than 1.50:1 calculated quarterly for the
period from October 31, 2011 to the date of measurement for the quarters ending
January 31, 2012, April 30, 2012 and July 31, 2012 and on a trailing four
(4) quarter basis thereafter.

5.5 Funded Debt to Adjusted EBITDA. Permit its ratio of Funded Debt (on a
consolidated basis for Parent, Borrower and its Subsidiaries) to Adjusted EBITDA
as of the end of any fiscal quarter to exceed the ratio set forth below opposite
such fiscal quarter calculated quarterly on a trailing four (4) quarter basis
(except as otherwise provided in the definition of Adjusted EBITDA):

 

September 30,

Four Quarters Ending

     Ratio  

January 31, 2012 and each April 30, July 31, October 31, and January 31
thereafter

       1.75:1   



--------------------------------------------------------------------------------

5.6 Ownership and Management. Permit (a) a Change of Control to occur,
(b) Parent to own less than all of the issued and outstanding Capital Stock of
Borrower or (c) permit any Person other than the Borrower or another Credit
Party to own any of the issued and outstanding capital stock of any Subsidiary.

5.7 Dividends. Declare or pay any Restricted Payment in respect of its Capital
Stock; provided, however, that any Subsidiary of Borrower may make dividends or
distributions to the Borrower.

5.8 Redemptions; Amendments. (a) Purchase, retire, redeem or otherwise acquire
for value, directly or indirectly, shares of its Capital Stock, membership
units, or partnership interests, now or hereafter outstanding or prepay any
Indebtedness other than the Obligations (to the extent permitted hereunder) or
(b) pay in cash any portion of the Seller Indebtedness directly or indirectly or
pay in cash any portion of the Earnout Consideration (as defined in the Asset
Purchase Agreement).

5.9 Investments. Except as set forth on Schedule 3.11, purchase or hold
beneficially any stock, other securities or evidences of indebtedness of, or
make any investment or acquire any interest whatsoever in, any other Person
other than (a) the Acquisition, (b) investments in any Credit Party,
(c) investments permitted by Section 5.13 and (d) short term investments of
excess working capital invested in certificates of deposit or time deposits of
the Lender.

5.10 Merger, Acquisition or Sale of Assets. Merge or consolidate with or into
any other Person or acquire all or substantially all the assets of any Person,
except (a) the Acquisition, (b) any consolidation or merger among Credit
Parties; provided that to the extent that the Borrower is involved in such
consolidation or merger, the Borrower is the surviving entity and
(c) transactions described in Section 5.12.

5.11 Advances and Loans. Except as otherwise permitted by this Agreement, lend
money, give credit or make advances (other than advances not to exceed $25,000
for any one employee and $100,000 in the aggregate outstanding at any time and
other reasonable and ordinary advances to cover reasonable expenses of
employees, such as travel expenses) to any Person, including, without
limitation, Affiliates.

5.12 Subsidiaries. Acquire any Subsidiaries, create any Subsidiaries, or enter
into any partnership or joint venture agreements; provided, however, that
(a) the Borrower may create one or more Subsidiaries from time to time so long
as Borrower owns all of the issued and outstanding Capital Stock of such
Subsidiary at the time of the creation of such Subsidiary (and executes or
amends and supplements the Pledge Agreement to provide for the grant and
perfection of a security interest in such Capital Stock in favor of Lender), and
such Subsidiary executes and delivers a Guaranty of the Obligations and a
Security Agreement pledging its assets and properties as security for the
Obligations, in each case, in form and substance reasonably acceptable to the
Lender and (b) the Borrower may enter into partnership or joint venture
agreement so long as (i) at the time of the execution of such partnership or
joint venture



--------------------------------------------------------------------------------

agreement, the Borrower pledges its interest in the partnership or joint venture
and (ii) the aggregate fair market value of all cash or other property invested
in all such partnership or joint venture does not exceed $50,000 (net of cash
returns on such partnership or joint venture).

5.13 Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is on fair
and reasonable terms no less favorable to such Company than such Company would
obtain in a comparable arm’s length transaction with a non-Affiliate.

5.14 Asset Sales. Effect any Asset Sale, or agree to effect any Asset Sale,
except that the following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business or property exchanged for like property;

(b) Asset Sales; provided that the aggregate consideration received in respect
of all other Asset Sales pursuant to this clause (b) shall not exceed $250,000
in any four consecutive fiscal quarters of Borrower and the Net Cash Proceeds of
such Asset Sales are applied in accordance with Section 1.1(b)(ii); and

(c) Investments in compliance with Section 5.9.

5.15 No Negative Pledge. Enter into any agreement, instrument, deed or lease
which prohibits or limits the ability of such Company to create, incur, assume
or suffer to exist any Lien upon any of its properties or revenues, whether now
owned or hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(a) this Agreement and the other Loan Documents, (b) covenants in capital leases
or agreements relating to purchase money financings prohibiting further Liens on
the properties encumbered thereby; and (c) any prohibition or limitation that
(i) exists pursuant to applicable law or (ii) restricts subletting or assignment
of any lease governing a leasehold interest of the Borrower or a Subsidiary

5.16 Government Regulation. (a) Be or become subject at any time to any law,
regulation, or list of any government agency (including, the U.S. Office of
Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower and its Subsidiaries or (b) fail to provide documentary and other
evidence of Borrower’s or its Subsidiaries’ identity as may be requested by
Lender at any time to enable Lender to verify such identity or to comply with
any applicable law or regulation, including, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

6. Events of Default. Each of the following shall constitute an Event of Default
hereunder:

6.1 Non-Payment. The nonpayment of any principal amount of any Loan when due,
whether by acceleration or otherwise, or the nonpayment of any interest on any
Loan when due or the nonpayment of any other Obligation within five days of the
date when due;



--------------------------------------------------------------------------------

6.2 Covenants. The default in the due observance of (a) the covenants set forth
in Sections 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.12, 4.15, 4.16, or 4.18,
or Sections 5.1 through 5.16 inclusive or (b) any other covenant or agreement to
be kept or performed by it under the terms of this Agreement or any of the Loan
Documents and, in the case of clause (b), the failure or inability of it to cure
such default within 15 days of the occurrence thereof;

6.3 Representations and Warranties. Any representation or warranty made by it in
this Agreement, in any of the other Loan Documents or in any report,
certificate, opinion, financial statement or other document furnished in
connection with the Obligations is false or erroneous in any material respect as
of the date when made;

6.4 Bankruptcy, etc. Borrower or any other Company (a) dissolves or is the
subject of any dissolution, a winding up or liquidation (except as permitted by
this Agreement); (b) makes a general assignment for the benefit of creditors or
generally fails to pay its debts as and when due; or (c) files or has filed
against it a petition in bankruptcy, for a reorganization or an arrangement, or
for a receiver, trustee or similar creditors’ representative for any substantial
portion of such Company’s property or assets or any part thereof, or any other
proceeding under any federal or state insolvency law, and if filed against it,
the same has not been dismissed or discharged within 60 days thereof;

6.5 Execution and Attachment. The commencement of any foreclosure proceedings,
proceedings in aid of execution, attachment actions, levies against, or the
filing by any taxing authority of a lien against it or against any material
portion of the Collateral;

6.6 Judgments. The entry of a final judgment for the payment of money involving
more than $50,000 against Borrower or any other Company and the failure by it to
discharge the same, or cause it to be discharged, within 30 days from the date
of the order, decree or process under which or pursuant to which such judgment
was entered, or to secure a stay of execution pending appeal of such judgment or
the entry of one or more final monetary or non-monetary judgments or orders
which, singly or in the aggregate, does or could reasonably be expected to:
(a) cause a material adverse change in the value of the Collateral or the
condition (financial or otherwise), operations, properties or prospects of the
Parent, the Borrower and their Subsidiaries taken as a whole, (b) have a
material adverse effect on the ability of any Company to perform its obligations
under this Agreement or the other Loan Documents, or (c) have a material adverse
effect on the rights and remedies of Lender under this Agreement or any other
Loan Document;

6.7 Impairment of Security. (a) Any Loan Document or any transfer, grant,
pledge, mortgage or assignment by the party executing a Security Document in
favor of Lender ceases to be valid and binding except in accordance with its
terms; (b) any party, other than Lender, to a Loan Document asserts that any
Loan Document is not a legal, valid and binding obligation of it enforceable in
accordance with its terms; (c) Lien purporting to be created by any of the
Security Documents ceases to be or is asserted by any party to any Security
Document (other than Lender) not to be a valid, perfected Lien subject to no
Liens other than Liens not prohibited by this Agreement or any Security Document
(unless it ceases to be valid by the action or inaction of Lender or as
otherwise permitted by the terms of the Loan Documents); or (d) any Security
Document is amended, subordinated, terminated or discharged, or any person is
released from any of its covenants or obligations except to the extent that
Lender expressly consents in writing thereto;



--------------------------------------------------------------------------------

6.8 Other Indebtedness of Lender’s Affiliates. A default with respect to any
evidence of Indebtedness by Borrower or any other Company (other than to Lender
pursuant to this Agreement) to any of Lender’s Affiliates, if the effect of such
default is to permit the holder thereof to cause such Indebtedness to become due
prior to the stated maturity thereof;

6.9 Other Indebtedness. (a) a Default or Event of Default shall occur under the
Subordinated Indebtedness or (b) a default with respect to any evidence of
Indebtedness of the Borrower in excess of $50,000 (other than to Lender or
Lender’s Affiliate), if the effect of such default is to permit the holder
thereof to cause such Indebtedness to become due prior to the stated maturity
thereof, or if any Indebtedness of Borrower in excess of $50,000 (other than to
Lender or Lender’s Affiliate) is not paid when due and payable, whether at the
due date thereof or a date fixed for prepayment or otherwise (after the
expiration of any applicable grace period);

then immediately upon the occurrence of any of the Event of Default described in
Section 6.4 and at the option of the Lender upon the occurrence of any other
Event of Default and during the continuance thereof, the Loan, the Note and all
other Obligations immediately will mature and become due and payable and any
commitment to make Revolving Credit Loans will terminate, in each case, without
presentment, demand, protest or notice of any kind which are hereby expressly
waived. After the occurrence of any Event of Default and during the continuance
thereof, Lender is authorized without notice to anyone to offset and apply to
all or any part of the Obligations all moneys, credits and other property of any
nature whatsoever of Borrower or any other Company now or at any time hereafter
in the possession of, in transit to or from, under the control or custody of, or
on deposit with (whether held by Borrower or such Company individually or
jointly with another party), Lender or any of Lender’s Affiliates. The rights
and remedies of Lender upon the occurrence of any Event of Default and during
the continuance thereof will include but not be limited to all rights and
remedies provided in the Security Documents and all rights and remedies provided
under applicable law. Borrower waives any requirement of marshalling of the
assets covered by the Security Documents upon the occurrence of any Event of
Default. Upon or at any time after the occurrence of an Event of Default and
during the continuance thereof, Lender may request the appointment of a receiver
of the Collateral. Such appointment may be made without notice, and without
regard to (i) the solvency or insolvency, at the time of application for such
receiver, of the person or persons, if any, liable for the payment of the
Obligations; and (ii) the value of the Collateral at such time. Such receiver
will have the power to take possession, control and care of the Collateral and
to collect all accounts resulting therefrom. Notwithstanding the appointment of
any receiver, trustee, or other custodian, Lender will be entitled to the
possession and control of any cash, or other instruments at the time held by, or
payable or deliverable under the terms of this Loan Agreement or any Security
Documents to Lender.

7. Conditions Precedent.

7.1 Conditions Precedent to Initial Loan. The obligation of Lender to make the
initial Loan to Borrower under this Agreement on the Closing Date is subject to
the satisfaction or waiver of the following conditions precedent (in form,
substance and action as is satisfactory to Lender, in its sole discretion):



--------------------------------------------------------------------------------

(a) Certified Copies of Charter Documents. Lender shall have received from each
Credit Party a copy, certified by a duly authorized officer of such Credit Party
to be true and complete on and as of the Closing Date, of each of the charter or
other organization documents of such Credit Party as in effect on such date of
certification (together with all, amendments thereto) and a certificate from the
Secretaries of State of Ohio, Delaware and Georgia as to the “good standing” of
the Borrower and each other Credit Party;

(b) Proof of Appropriate Action. Lender shall have received from each Credit
Party, a copy, certified by a duly authorized officer of such Credit Party to be
true and complete on and as of the Closing Date, of the records of all action
taken by such Credit Party to authorize the execution and delivery of this
Agreement and any other Loan Document entered into on the Closing Date and to
which it is a party or is to become a party as contemplated or required by this
Agreement, and its performance of all of its agreements and obligations under
each of such documents;

(c) Incumbency Certificates. Lender shall have received from each Credit Party,
an incumbency certificate, dated the Closing Date, signed by a duly authorized
officer of such Credit Party and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of such Credit Party, this Agreement and each of the other Loan Documents
to which such Credit Party is or is to become a party on the Closing Date, and
to give notices and to take other action on behalf of such Credit Party under
such documents;

(d) Loan Documents, Etc. (i) The Note and the other Loan Documents shall have
been duly and properly authorized, executed and delivered to the Lender by the
respective party or parties thereto and shall be in full force and effect on and
as of the Closing Date and, (ii) Lender shall be satisfied with the due
diligence associated with the preparation of the Loan Documents;

(e) Legality of Transactions. No change in applicable law shall have occurred as
a consequence of which it shall have become and continue to be unlawful for
Lender to perform any of their agreements or obligations under this Agreement,
the Note, or under any of the other Loan Documents, or for any Credit Party to
perform any of its agreements or obligations under this Agreement, the Note, or
under any of the other Loan Documents;

(f) Repayment of Indebtedness. Lender shall have received evidence of the
repayment or defeasance of all Indebtedness (other than any Indebtedness set
forth on Schedule 3.16 which is specified to survive the Closing Date) and the
release of all Liens securing such Indebtedness.

(g) Legal Opinions. Lender shall have received a written legal opinion of
counsel to the Credit Parties, addressed to the Lender, dated the Closing Date,
in form and substance satisfactory to Lender;



--------------------------------------------------------------------------------

(h) Consents. Lender shall have received from each Credit Party the copies of
all consents necessary for the completion of the transactions contemplated by
this Agreement, the Note, each of the other Loan Documents, and all instruments
and documents incidental thereto;

(i) Subordinated Debt. Each of the conditions to the funding of the Subordinated
Indebtedness shall have been satisfied;

(j) Acquisition. (i) Lender shall have received copies, certified as true and
correct by an officer of Borrower of each Acquisition Document, and (ii) prior
to, or contemporaneous with, the funding of the initial Loans hereunder, the
Acquisition shall have been completed on the terms set forth in the Acquisition
Agreement;

(k) Closing Availability. After giving effect to the Acquisition and the initial
borrowing of the Term Loan and the Revolving Credit Loans on the Closing Date,
Availability shall not be less than Minimum Availability.

(l) Closing Fees and Expenses. Borrower shall have paid all fees and expenses
due hereunder including the fees and expenses due pursuant to Section 8;

(m) Changes; None Adverse. From the date of the Current Financial Statements to
the Closing Date, no changes shall have occurred in the assets, liabilities,
financial condition, business, operations or prospects of any Company which,
individually or in the aggregate, are materially adverse to the Parent, the
Borrower and their Subsidiaries taken as a whole;

(n) Financial Statements and Other Information. Lender shall have received the
Current Financial Statements certified by an officer of each Company, and Lender
shall have been satisfied that such Current Financial Statements accurately
reflect the financial status and condition of each Company;

(o) UCC Searches. Lender shall have received a report from a UCC search firm
acceptable to Lender describing any effective financing statements, judgment
liens, tax liens or any other Lien and Lender shall be satisfied with the nature
and extent of such Liens;

(p) Insurance Certificates. The Lender shall have received insurance
certificates evidencing the coverage required by Section 4.12 hereof;

(q) Engagement Letter. Parent, Borrower and Lender shall have executed and
delivered an engagement letter relating to certain future financing transactions
and such other matters as Lender may reasonably request; and

(r) Additional Materials. Lender shall have received such additional documents,
instruments or agreements as Lender may reasonably request.

7.2 Additional Advances. Lenders obligation to make any Loan, including the
initial advance is subject to the condition precedent that:

(a) No Defaults. There does not exist any Default or Event of Default;



--------------------------------------------------------------------------------

(b) Accuracy. The representations and warranties contained in this Agreement,
the Security Documents, and in each other Loan Document or provided by a third
party at the request of Borrower, and in any document delivered in connection
therewith will be true and accurate on and as of such date (unless such
representation or warranty specifically relates to an earlier date in which
case, such representation or warranty shall have been true and correct as of
such earlier date) in all material respects; and

(c) Other Documents. Lender will have received such other documents, instruments
or agreement as Lender may reasonably request.

7.3 Borrowing Representations. Each borrowing by Borrower hereunder will
constitute a representation and warranty by Borrower as of the date of such
borrowing that the conditions set forth in Section 7.1 and 7.2 have been
satisfied.

8. Closing Expenses. Borrower will pay Lender immediately upon the execution of
this Agreement all expenses and Attorneys’ Fees incurred by Lender in connection
with the preparation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby,
together with all: (a) recording fees and taxes; (b) survey, appraisal and
environmental report charges; and (c) title search and title insurance charges,
including any stamp or documentary taxes, charges or similar levies which arise
from the payment made hereunder or from the execution, delivery or registration
of any Security Document or this Agreement. If Borrower fails to pay such fees,
Lender is entitled to disburse such sums as an advance under any Note.

9. Post-Closing Expenses. To the extent that Lender incurs any costs or expenses
in protecting or enforcing its rights under the Loan Documents or observing or
performing any of the conditions or obligations of Borrower or any other Credit
Party thereunder, including but not limited to reasonable Attorneys’ Fees in
connection with litigation, preparation of amendments or waivers, present or
future stamp or documentary taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery or registration of
any Security Document or this Agreement, such costs and expenses will be due on
demand, will be included in the Obligations and will bear interest from the
incurring or payment thereof at the Default Rate.

10. Representations and Warranties to Survive. All representations, warranties,
covenants, indemnities and agreements made by Borrower and the other Credit
Parties herein and in the Security Documents will survive the execution and
delivery of this Agreement, the Security Documents and the issuance of any Note.

11. Definitions. For purposes hereof:

11.1 Accounting Terms; UCC. Each accounting term not defined or modified herein
will have the meaning given to it under generally accepted accounting principles
in effect in the United States of America from time to time (“GAAP”). All other
terms contained in this Agreement and not otherwise defined herein will, unless
the context indicates otherwise, have the meanings provided for by the Uniform
Commercial Code of the State of Minnesota to the extent the same are defined
therein.



--------------------------------------------------------------------------------

11.2 Other Terms. The following terms shall have the meanings specified below:

“Accounts Payable Agings Report” means a report from Borrower to Lender setting
forth in reasonable detail reasonably satisfactory to Lender the agings of
Borrower’s accounts payable.

“Accounts Receivable Agings Report” means a report from Borrower to Lender
setting forth in reasonable detail reasonably satisfactory to Lender agings of
Borrower’s Accounts.

“Acquisition” means, the acquisition by Acquisition Sub. of the assets of Target
pursuant to the Acquisition Documents.

“Acquisition Agreement” means the Asset Purchase Agreement, dated as of
December 6, 2011 among Target, the members of Target, Acquisition Sub. and
Parent.

“Acquisition Documents” has the meaning set forth in Section 3.22.

“Acquisition Sub.” means IPP Acquisition, LLC, a Georgia limited liability
company.

“Adjusted EBITDA” means, for Parent and its Subsidiaries, on a consolidated
basis, for any period, net income (determined in accordance with GAAP) plus, in
each case to the extent deducted in determining net income, (a) interest
expense, income tax expense, depreciation and amortization, non-cash share-based
compensation expense and other extraordinary, non-cash expense and
(b) transaction fees, costs and expenses incurred in connection with the
Acquisition in an aggregate amount not to exceed $200,000 of which 25%, 50%, 75%
and 100% of such fees, costs and expenses shall be included in the period
incurred for purposes of the calculation of Adjusted EBITDA for the periods
ending January 31, 2012, April 30, 2012, July 31, 2012 and October 31, 2012,
respectively minus, to the extent included in determining net income, any
non-cash gains; provided however that, for purposes of Section 5.3 and 5.5, for
purposes of calculating Adjusted EBITDA on a trailing four quarter basis (a) for
the period ending January 31, 2012, Adjusted EBITDA shall be the product of 4.0
and Adjusted EBITDA for the quarter ending January 31, 2012, (b) for the period
ending April 30, 2012, Adjusted EBITDA shall be the product of 2.0 and Adjusted
EBITDA for the quarters ending January 31, 2012 and April 30, 2012 and (c) for
the period ending July 31, 2012, Adjusted EBITDA shall be the product of 1.33
and Adjusted EBITDA for the quarters ending January 31, 2012, April 30, 2012 and
July 31, 2012.

“Adjusted LIBO Rate” means, as of any date of determination, an interest rate
per annum equal to the rate obtained by dividing (x) the LIBO Rate in effect
from time to time by (y) a percentage equal to one hundred percent (100%) minus
the Reserve Percentage.

“Affiliate” means any Person under common control or having similar equity
holders owning at least ten percent (10%) thereof, whether such common control
is direct or indirect. All of any Person’s direct or indirect parent
corporations, partners, Subsidiaries, and the officers, shareholders, members,
directors and partners of any of the foregoing and persons related by blood or
marriage to any of the foregoing will be deemed to be a Person’s Affiliates for
purposes of this Agreement.

“Applicable Margin” means three and one-quarter percent (3.25%).



--------------------------------------------------------------------------------

“Attorneys’ Fees” means all fees, costs and expenses of the attorneys (and all
paralegals and other staff employed by such attorneys) employed by Lender from
time to time to: (i) take any action in or with respect to any suit or
proceedings (bankruptcy or otherwise) relating to the Collateral or this
Agreement; (ii) protect, collect, lease or sell, any of the Collateral;
(iii) attempt to enforce any Lien on any of the Collateral or to give any advice
with respect to such enforcement; (iv) enforce any of Lender’s rights to collect
any of the Obligations; (v) give Lender advice with respect to this Agreement,
including but not limited to advice in connection with any default, workout or
bankruptcy; (vi) prepare any amendments, restatements or waivers to this
Agreement or any of the documents executed in connection with any of the
Obligations.

“Availability” means, at any time, the sum of (a) the Maximum Amount minus, the
sum of the principal amount of the outstanding Revolving Credit Loans at such
time and (b) unrestricted cash of the Credit Parties credited to one or more
accounts of a Credit Party maintained with Lender.

“Base Rate” means, for any day, a rate per annum equal to the sum of (a) three
percent (3.00%) and (b) the greatest of (i) the Prime Rate in effect on such day
and (ii) the weighted average of the rates on overnight federal funds
transactions, as published by the Federal Reserve Bank of New York in effect for
any such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus  1/2 of 1% and (iii) the Adjusted LIBO Rate on such day (or
if such date is not a LIBOR Business Day, the immediately preceding LIBOR
Business Day) plus 1.0%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal funds rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal funds rate or the Adjusted LIBO Rate.

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banks are required or authorized to close in Cincinnati, Ohio.

“Capital Stock” means with respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or nonvoting), of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
after the Closing Date.

“Change of Control” means

(a) any “Person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), together with its Affiliates, is or becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
for purposes of this clause such Person or group shall be deemed to have
“beneficial ownership” of all securities that such Person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of an amount of Capital Stock of
Parent entitled to 35% or more of the total voting power of Parent; or



--------------------------------------------------------------------------------

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Parent (together with any
new directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of the members of the Board of
Directors of Parent, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Parent.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Closing Date” means the first Business Day on which the conditions specified in
Sections 7.1 and 7.2 have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any property, real or personal, tangible or intangible, now
or in the future securing the Obligations, including but not limited to the
“Collateral” as defined in the Security Agreement and the “Collateral” as
defined in the Pledge Agreement.

“Company” means collectively, the Parent, Borrower and each of their respective
Subsidiaries.

“Credit Party” means collectively, the Borrower and each Guarantor.

“Current Financial Statements” means (a) as of the Closing Date, the audited
financial statements of the Target for the period ending December 31, 2010 and
the unaudited financial statements of the Target for the period ending June 30,
2011 which such financial statement shall comply with Section 4.2 or 4.3 and
(b) after the Closing Date, the most current financial statements, tax returns
and other documents with respect to Borrower delivered to Lender pursuant to
Section 4.

“Debtor” means all Persons obligated with respect to an Account, General
Intangible or Payment Intangible, including any guarantor or surety.

“Default” means any event or condition that with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Default Rate” means four percent (4%) per annum plus the highest rate of
interest that would otherwise be in effect with respect to any Loan but not more
than the highest rate permitted by applicable law.

“Eligible Accounts” means, as of the relevant date of determination, those trade
accounts arising in the ordinary course of business that: (i) shall be due and
payable within 90 days from the invoice date, (ii) have been validly assigned to
Lender and in which Lender has a first priority, perfected security interest,
(iii) strictly comply with all of Borrower’s warranties and representations to
Lender in the Loan Documents, (iv) with regard to which Borrower strictly
complies with its covenants with Lender in the Loan Documents and (v) with
respect to which



--------------------------------------------------------------------------------

goods or services give rise to such account have been shipped or performed and
accepted by the Account Debtor; provided that Eligible Accounts shall not
include the following: (a) Accounts with respect to which the Account Debtor is
a shareholder, officer, employee or agent of Parent, Borrower or any Subsidiary,
or a corporation more than 5% of the stock of which is owned by any of such
persons; (b) Accounts with respect to which the Account Debtor is not a resident
of the United States or Canada; (c) Accounts with respect to which the Account
Debtor is the United States or any department, agency or instrumentality of the
United States unless Borrower has assigned its interests in such Accounts to
Lender pursuant to Federal Assignment of Claims Act or Lender has expressly
waived that requirement with respect to specific receivables; (d) Accounts with
respect to which the Account Debtor is any State of the United States or any
city, town municipality or division thereof that requires Borrower to support
its obligations to such Account Debtor with a performance bond issued by a
surety company; (e) Accounts with respect to which the Account Debtor is a
subsidiary of, related to, affiliated or has common officers or directors with
Borrower, (f) any Accounts of a particular Account Debtor if Borrower is or may
become liable to that Account Debtor for goods sold or services rendered by that
Account Debtor to Borrower or if such Account Debtor has any other right of set
off against Borrower, (g) any Accounts owed by a particular Account Debtor,
other than the U.S. Government, or a department or agency thereof, which exceed
20% of all Eligible Accounts; (h) any and all Accounts owed by a particular
Account Debtor more than 90 days old from the invoice date; (i) any Accounts
owed by an Account Debtor who does not meet Lenders standards of
creditworthiness, in Lender’s sole credit judgment exercised in good faith;
(j) any Accounts owed by any Account Debtor which has filed or has had filed
against it a petition for bankruptcy, insolvency, reorganization or any other
type of relief under insolvency laws; (k) any Accounts owed by an Account Debtor
which has made an assignment for the benefit of creditors; (l) any Accounts owed
by an Account Debtor if more than 25% of the Account(s) of such Account Debtor
have remained due or unpaid for more than 90 days after the date of the original
invoice issued by the Borrower, with respect to the sale giving rise thereto and
(m) any Accounts deemed to be ineligible by Lender based upon credit and
collateral considerations as Lender may deem appropriate, in Lender’s sole
judgment exercised in good faith.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which Borrower is a member and which is treated as a
single employer under Section 414 of the Code.

“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor statute, as amended from time to time.

“Event of Default” means any of the events listed in Section 6.

“Fixed Charge Coverage Ratio” means for Parent and its Subsidiaries, on a
consolidated basis, in each case, without duplication, for any period, the ratio
of (a) Adjusted EBITDA minus the sum of (i) Unfunded Cap Ex, (ii) income tax
paid in cash, (iii) dividends and other distributions paid in cash, to (b) the
sum of (i) interest expense (including the interest portion of any lease which
is capitalized in accordance with GAAP) payable in cash, plus (ii) all principal
payments with respect to Indebtedness that were paid or were due and payable
(including the principal portion of any lease which is capitalized in accordance
with GAAP).



--------------------------------------------------------------------------------

“Formula Amount” means 80% (or such lesser percentage as Lender shall determine
based on its reasonable credit judgment) of the net amount of Borrower’s
Eligible Accounts.

“Funded Debt” means the principal amount of (i) all obligations owing in respect
of the Loans, (ii) all obligations owing in respect of the Subordinated Loan,
and (iii) any other Indebtedness other than Indebtedness which is subordinate to
the prior payment of the Loan pursuant to a subordination agreement in form and
substance satisfactory to the Lender including the Seller Indebtedness so long
as the Seller Subordination Agreement is in full force and effect.

“Guarantor” means each of (a) Parent and (b) each Subsidiary of the Borrower,
whether now existing or hereafter created.

“Hazardous Wastes”, “hazardous substances” and “pollutants or contaminants”
means any substances, waste, pollutant or contaminant now or hereafter included
with any respective terms under any now existing or hereinafter enacted or
amended federal, state or local statute, ordinance, code or regulation,
including but not limited to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq. (“CERCLA”).

“Indebtedness” of any Person means (in each case, whether such obligation is
with full or limited recourse but if with limited recourse, to the amount of
such recourse) (i) any obligation of such Person for borrowed money, (ii) any
obligation of such Person evidenced by a bond, debenture, note or other similar
instrument, (iii) any obligation of such Person to pay the deferred purchase
price of property or services, except a trade account payable that arises in the
ordinary course of business but only if and so long as the same is payable on
customary trade terms, (iv) any obligation of such Person as lessee under a
capital lease which is capitalized in accordance with GAAP, (v) any capital
stock of such Person which is required to be redeemed by such Person upon the
occurrence of any event not within the control of such Person or at any date,
(vi) any obligation of such Person to purchase securities or other property that
arises out of or in connection with the sale of the same or substantially
similar securities or property, (vii) any non-contingent obligation of such
Person to reimburse any other Person in respect of amounts paid under a letter
of credit or other guaranty issued by such other Person to the extent that such
reimbursement obligation remains outstanding after it becomes non-contingent,
(viii) any obligations under any Rate Management Agreement except that if any
Rate Management Agreement relating to such obligation provides for the netting
of amounts payable by and to the applicable Person thereunder or if any such
Rate Management Agreement provides for the simultaneous payment of amounts by
and to the applicable Person, then, in each such case, the amount of such
obligation shall be the net amount thereof, (ix) any Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any asset of such Person
and (x) any Indebtedness of others guaranteed by such Person.

“Lender’s Affiliate” means any person, partnership, joint venture, company or
business entity under common control or having similar equity holders owning at
least ten percent (10%) thereof with Lender, whether such common control is
direct or indirect. All of Lender’s direct or indirect parent corporations,
sister corporations, and subsidiaries will be deemed to be a Lender’s Affiliate
for purposes of this Agreement.



--------------------------------------------------------------------------------

“LIBO Rate” means the rate per annum (rounded upwards, if necessary, to the next
1/8 of 1%) calculated by the Lender in good faith, which Lender determines with
reference to the rate per annum at which deposits in United States dollars are
offered by prime banks in the London interbank eurodollar market two LIBOR
Business Days prior to the first day of each month, based on an interest period
of one month.

“LIBOR Business Day” means a day on which dealings are carried on in the London
interbank eurodollar market.

“Lien” means any security interest, mortgage, pledge, assignment, lien or other
encumbrance of any kind, including the interest of vendors and lessors under
conditioned sales contracts and capitalized leases.

“Loan Documents” means this Agreement, the Note, the Security Documents, the
Guaranty and each other document or agreement executed in connection herewith
and the “Loan Documents” under and as defined in the Subordinated Credit
Agreement.

“Loan” means any and all Revolving Credit Loans.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations, prospects or conditions (financial or otherwise) of the
Credit Parties taken as a whole.

“Minimum Availability” means on the Closing Date, at all times thereafter,
$750,000.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or any ERISA Affiliate (other than one considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414) is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Note” means any note, now or in the future, between Borrower and Lender, and
will include any amendments made thereto and restatements thereof, extensions
and replacements, including the Revolving Credit Note.

“Obligations” means and include all loans, advances, debts, liabilities,
obligations, covenants and duties owing to Lender or any of Lender’s Affiliates,
from Borrower of any kind or nature, present or future, whether or not evidenced
by any note, guaranty or other instrument, including but not limited to those
arising under: (i) this Agreement and the other Loan Documents, (ii) any and all
Rate Management Agreements, (iii) any obligation of Borrower to Lender or any
Lender’s Affiliate under any other interest rate swap, cap, collar, floor,
option, forward, or other type of interest rate protection, foreign exchange or
derivative transaction agreement, (iv) the Note, (v) under any other agreement,
instrument or document, whether or not for the payment of money, whether arising
by reason of an extension of credit, opening of a letter of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment, participation, purchase, negotiation,
discount or otherwise), absolute or contingent, joint or several, due or to
become due, now existing or hereafter arising and whether or not contemplated by
Borrower or Lender or any Lender’s Affiliate on the Closing Date; and as to all
of the foregoing, including any amendments,



--------------------------------------------------------------------------------

modifications, or superceding documents to each of the foregoing; and all
charges, expenses, fees, including but not limited to reasonable Attorneys’
Fees, and any other sums chargeable to Borrower under any of the Obligations. In
addition to the foregoing and not in limitation thereof, if Borrower fails to
pay any tax, assessment, governmental charge or levy or to maintain insurance
within the time permitted or required by this Agreement, or to discharge any
lien prohibited hereby, or to comply with any other Obligation, Lender may, but
will not be obligated to, pay, satisfy, discharge or bond the same for the
account of Borrower, and to the extent permitted by law and at the option of
Lender, all monies so paid by Lender on behalf of Borrower will be deemed
Obligations.

“Parent” means Streamline Health Solutions, Inc., a Delaware corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means each Article 9 Certificate dated as of the
Closing Date executed by the Borrower and each other Credit Party and each
supplement thereto delivered pursuant to Section 4.7.

“Permitted Liens” means:

(a) liens securing the payment of taxes or assessments, either not yet due or
the validity of which is being contested in good faith by appropriate
proceedings, and as to which the applicable Credit Party has set aside on its
books adequate reserves to the extent required by GAAP;

(b) deposits under workers’ compensation, unemployment insurance and social
security laws or public liability laws or similar legislation, or to secure the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or to secure statutory obligations or surety or
appeal bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business;

(c) liens imposed by law, such as carrier’s, warehousemen’s or mechanics’ liens,
incurred by the applicable Credit Party in good faith in the ordinary course of
business;

(d) liens in favor of Lender;

(e) liens securing purchase money Indebtedness or other equipment financing
permitted by the terms hereof so long as such liens do not extend to any assets
other than the assets financed with such Indebtedness;

(f) reservations, exceptions, encroachments and other similar title exceptions
or encumbrances affecting real properties, provided such do not materially
detract from the use or value thereof as used by the owner thereof;

(g) liens by a bank on deposit accounts of the applicable Credit Party at such
bank that arise by operation of law, and that are otherwise in compliance with
the terms of this Agreement;



--------------------------------------------------------------------------------

(h) any attachment or judgment lien not constituting an Event of Default under
Section 6.6; and

(i) zoning restrictions, easements, licenses, or other restrictions on the use
of any real estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such real estate.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a trust or estate, a joint stock company, an
unincorporated organization, a joint venture, a government (foreign or
domestic), any agency or political subdivisions thereof, or any other entity.

“Pledge Agreement” means the Pledge Agreement dated as of December 7, 2011 among
Parent, Borrower and Lender.

“Prime Rate” means the rate of interest per annum announced to be the Prime Rate
from time to time by Lender at its principal office in Cincinnati, Ohio whether
or not Lender will at times lend to borrowers at lower rates of interest, or, if
there is no such Prime Rate, then its base rate or such other rate as may be
substituted by Lender for the Prime Rate.

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between Borrower and Lender or any of
Lender’s Affiliate, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).

“Restricted Payment” with respect to any Person means that such Person has
declared or paid a dividend or returned any equity capital to the holders of its
Capital Stock or authorized or made any other distribution, payment or delivery
of property or cash to the holders of its Capital Stock as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for
consideration any of its Capital Stock outstanding (or any options or warrants
issued by such Person with respect to its Capital Stock), or set aside any funds
for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for consideration any of the
Capital Stock of such Person outstanding (or any options or warrant issued by
such Person with respect to its Capital Stock). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.



--------------------------------------------------------------------------------

“Reserve Percentage” means that percentage which is specified by the Board of
Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over the Lender
for determining the maximum reserve requirement (including, but not limited to,
any basic, supplemental, marginal, or emergency reserve requirement) for Lender
with respect to liabilities or assets constituting or including (among other
liabilities) “Eurocurrency liabilities” (as defined in Regulation D of the Board
of Governors of the Federal Reserve System) applicable hereto.

“Revolving Commitment” of the Lender means Three Million Dollars ($3,000,000).

“Security Documents” means the agreements, pledges, mortgages, guarantees, or
other documents delivered by Borrower or any other person or entity to Lender or
Lender’s Affiliate previously, now or in the future to encumber the Collateral
in favor of Lender or Lender’s Affiliate, and all amendments thereto and
restatements thereof, including, without limitation, the Security Agreement and
the Pledge Agreement executed pursuant hereto.

“Seller Indebtedness” means Indebtedness of the Company to Target pursuant to
the Convertible Subordinated Promissory Note dated December 7, 2011 in the
original principal amount of $3,000,000.

“Seller Subordination Agreement” means the Subordination Agreement dated as of
December 7, 2011 between Lender and Interpoint Partners, LLC.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Subordinated Credit Agreement” means the Subordinated Credit Agreement dated as
of December 7, 2011 between Borrower and Fifth Third Bank.

“Subordinated Indebtedness” means the loans and other Indebtedness of Borrower
to Fifth Third Bank evidenced by the Subordinated Credit Agreement.

“Subsidiaries” means a corporation, limited liability company, partnership or
other similar entity of which shares of stock, membership interests or other
voting interests having ordinary voting power to elect a majority of the Board
of Directors, managers or similar



--------------------------------------------------------------------------------

governing body of such Person are at the time owned, or the management of which
is otherwise controlled, directly or indirectly (including as a result of the
Borrower or one of its Subsidiaries being the general partner of such Person)
through one or more intermediaries, or both, by Parent.

“Target” means Interpoint Partners, LLC.

“Undrawn Amount” means at any time the Revolving Commitment minus the sum of the
aggregate principal amount of each Revolving Loan made by Lender and outstanding
at such time, but in no event, less than zero

“Unfunded Cap Ex” means with respect to any fiscal quarter, the greater of
(a) the gross purchase price or capitalized cost of capital equipment purchased
or incurred during such fiscal quarter which is not financed by a third party
other than Lender or the lender under the Subordinated Credit Agreement or any
of Lender’s Affiliates, including all capitalized software development costs and
(b) zero.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

12. General.

12.1 Indemnity. Borrower will indemnify, defend and hold harmless Lender, its
directors, officers, counsel and employees, from and against all claims,
demands, liabilities, judgments, losses, damages, costs and expenses, joint or
several (including all accounting fees and Attorneys’ Fees reasonably incurred),
that Lender or any such indemnified party may incur arising under or by reason
of this Agreement or any act hereunder or with respect hereto or thereto
including but not limited to any of the foregoing relating to any act, mistake
or failure to act in perfecting, maintaining, protecting or realizing on any
Collateral or Lien thereon except to the extent such losses are determined by a
final order of a court of competent jurisdiction to be the result of (a) the
willful misconduct or gross negligence of such indemnified party or (b) a
material breach by such indemnified party of its express obligations to a Credit
Party under the Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if, after receipt by Lender of any payment of
all or any part of the Obligations, demand is made at any time upon Lender for
the repayment or recovery of any amount or amounts received by Borrower in
payment or on account of the Obligations and Lender repays all or any part of
such amount or amounts by reason of any judgment, decree or order of any court
or administrative body, or by reason of any settlement or compromise of any such
demand, this Agreement will continue in full force and effect and Borrower will
be liable, and will indemnify, defend and hold harmless Lender for the amount or
amounts so repaid. The provisions of this Section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender’s rights under this Agreement and will be deemed to
have been conditioned upon such payment having become final and irrevocable. The
provisions of this Section will survive the expiration or termination of this
Agreement.



--------------------------------------------------------------------------------

12.2 Continuing Agreement. This Agreement is and is intended to be a continuing
Agreement and will remain in full force and effect until the Loan is finally and
irrevocably paid in full and this Agreement is terminated by a writing signed by
Lender specifically terminating this Agreement.

12.3 No Third Party Beneficiaries. Nothing express or implied herein is intended
or will be construed to confer upon or give any Person other than the parties
hereto, any right or remedy hereunder or by reasons hereof.

12.4 No Partnership or Joint Venture. Nothing contained herein or in any of the
agreements or transactions contemplated hereby is intended or will be construed
to create any relationship other than as expressly stated herein or therein and
will not create any joint venture, partnership or other relationship.

12.5 Waiver. No delay or omission on the part of Lender to exercise any right or
power arising from any Event of Default will impair any such right or power or
be considered a waiver of any such right or power or a waiver of any such Event
of Default or any acquiescence therein nor will the action or nonaction of
Lender in case of such Event of Default impair any right or power arising as a
result thereof or affect any subsequent default or any other default of the same
or a different nature. No disbursement of the Loan hereunder will constitute a
waiver of any of the conditions to Lender’s obligation to make further
disbursements; nor, in the event that Borrower is unable to satisfy any such
condition, will any such disbursement have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default.

12.6 Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder will be in writing and will be
conclusively deemed to have been received by a party hereto and to be effective
if delivered personally to such party, or sent by telecopy or by overnight
courier service, or by certified or registered mail, return receipt requested,
postage prepaid, addressed to such party at the address set forth below or to
such other address as any party may give to the other in writing for such
purpose:

 

To Lender:

   Fifth Third Bank    38 Fountain Square Plaza – MD 109047    Cincinnati, Ohio
45263    Fax: (513) 534-5080    Attention: Daniel G. Feldmann    Email:
Dan.Feldmann@53.com   

To any Credit Party:

   Streamline Health, Inc.    10200 Alliance Road – Suite 200    Cincinnati,
Ohio 45242    Fax: (513) 672-2112    Attention: Senior Vice President and Chief
Financial Officer    Email: steve.murdock@streamlinehealth.net



--------------------------------------------------------------------------------

All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telecopy on the day on which transmitted and confirmation of
transmission is received, or if sent by overnight courier service, on the
earlier of the day when confirmation of delivery is provided by such service or
when actually received by such party, or if sent by certified or registered
mail, on the third business day after the day on which deposited in the mail.
The Lender will use commercially reasonable efforts to provide notice to the
email addresses set forth above but the failure to provide notice to such
addresses will not affect the validity of any such notice.

12.7 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns,
provided, however, that Borrower may not assign this Agreement in whole or in
part without the prior written consent of Lender and Lender at any time may
assign this Agreement in whole or in part. Lender shall use commercially
reasonable efforts to provide notice of any assignment but the failure to
provide such notice shall not affect the validity of such assignment or the
Obligations of the Borrower hereunder.

12.8 Modifications. This Agreement, the Note and the other Loan Documents,
constitute the entire agreement of the parties and supersede all prior
agreements and understandings regarding the subject matter of this Agreement,
including but not limited to any proposal or commitment letters. No modification
or waiver of any provision of this Agreement, any Note, or any of the other Loan
Documents, nor consent to any departure by Borrower therefrom, will be
established by conduct, custom or course of dealing; and no modification, waiver
or consent will in any event be effective unless the same is in writing and
specifically refers to this Agreement, and then such waiver or consent will be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on Borrower in any case will entitle Borrower to any other
or further notice or demand in the same, similar or other circumstance.

12.9 Remedies Cumulative. No single or partial exercise of any right or remedy
by Lender will preclude any other or further exercise thereof or the exercise of
any other right or remedy. All remedies hereunder and in any instrument or
document evidencing, securing, guaranteeing or relating to any Loan or now or
hereafter existing at law or in equity or by statute are cumulative and none of
them will be exclusive of the others or any other remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

12.10 Illegality. If fulfillment of any provision hereof or any transaction
related hereto or of any provision of the Note or the Security Documents, at the
time performance of such provision is due, involves transcending the limit of
validity prescribed by law, then ipso facto, the obligation to be fulfilled will
be reduced to the limit of such validity; and if any clause or provisions herein
contained other than the provisions hereof pertaining to repayment of the
Obligations operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only will be void, as though
not herein contained, and the remainder of this Agreement will remain operative
and in full force and effect; and if such provision pertains to repayment of the
Obligations, then, at the option of Lender, all of the Obligations of Borrower
to Lender will become immediately due and payable.



--------------------------------------------------------------------------------

12.11 Gender, etc. Whenever used herein, the singular number will include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender will include all genders.

12.12 Headings. The headings in this Agreement are for convenience only and will
not limit or otherwise affect any of the terms hereof.

12.13 Time. Time is of the essence in the performance of this Agreement.

12.14 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which taken together will
constitute one and the same agreement. Any party so executing this Agreement by
facsimile or other electronic transmission will promptly deliver a manually
executed counterpart, provided that any failure to do so will not affect the
validity of the counterpart executed by facsimile or other electronic
transmission.

12.15 Governing Law. This Loan Agreement has been delivered and accepted at and
will be deemed to have been made in Ohio and will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State of Ohio, without regard to conflicts of law principles.

12.16 JURISDICTION. BORROWER HEREBY IRREVOCABLY AGREES AND SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN HAMILTON
COUNTY, OHIO, AND BORROWER WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS
AND ANY OBJECTION TO VENUE OF ANY SUCH ACTION OR PROCEEDING.

12.17 WAIVER OF JURY TRIAL. THE PARTIES HERETO EACH WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS LOAN AGREEMENT, THE SECURITY
DOCUMENTS, THE OBLIGATIONS, THE COLLATERAL, IF ANY, OR ANY ACTUAL OR PROPOSED
TRANSACTION OR OTHER MATTER CONTEMPLATED IN OR RELATING TO ANY OF THE FOREGOING.



--------------------------------------------------------------------------------

Borrower hereby authorizes any attorney at law to appear in any court of record
in the State of Ohio or any other state or territory of the United States, after
the Obligations become due, and admit the maturity of the Obligations, the
amount due thereon, and the jurisdictional facts thereof, and waive the issuing
and service of process and confess judgment against Borrower in favor of the
holder of the Obligations for the total amount due and costs of suit and
thereupon to waive all errors, rights of appeal and stay of execution. The
undersigned hereby expressly (a) waives any conflict of interest of an attorney
retained by Lender to confess judgment against Borrower upon the Obligations,
and (b) consents to the receipt by the attorney retained by Lender of fees for
legal services rendered for confessing judgment against Borrower upon the
Obligations. EACH OF BORROWER AND ANY ENDORSER OR ANY GUARANTOR AGREES THAT AN
ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER OF SUCH OBLIGATION MAY
ALSO ACT AS ATTORNEY OF RECORD FOR BORROWER WHEN TAKING THE ACTIONS DESCRIBED
ABOVE IN THIS PARAGRAPH. BORROWER AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS
MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER OF SUCH OBLIGATION. BORROWER
WAIVES ANY CONFLICT OF INTEREST THAT MAY BE CREATED BECAUSE THE ATTORNEY
REPRESENTING THE BORROWER IS BEING PAID BY LENDER OR THE HOLDER OF SUCH
OBLIGATION.

IN WITNESS WHEREOF, the Borrower and Lender have executed this Credit Agreement
as of the date first above written.

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE GOODS, FAILURE ON THE CREDITOR’S PART TO
COMPLY WITH THE AGREEMENT, OR ANY OTHER CAUSE

 

STREAMLINE HEALTH, INC.

By:   /s/ Stephen H. Murdock  

Name: Stephen H. Murdock

Title: SVP and CFO

 

FIFTH THIRD BANK By:   /s/ Daniel G. Feldmann  

Name: Daniel G. Feldmann

Title: Vice President